Citation Nr: 0906780	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-04 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines. 

In July 2008, the Veteran presented testimony at a Travel 
Board hearing at the RO before the undersigned Veterans Law 
Judge.

In an August 2007 rating decision, the RO denied various 
additional claims which had been raised by the Veteran.  
However, the Veteran has not perfected an appeal of those 
claims by filing a notice of disagreement (NOD) and a 
substantive appeal (e.g., VA form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a) (West 2002).  Therefore, those 
issues are not before the Board at this time.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The competent evidence of record does show that the 
veteran has bilateral hearing loss disability in both ears, 
but this disorder is not related to, or aggravated by, the 
Veteran's active service from November 1967 to October 1970.


CONCLUSION OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in June 2006.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about 
the information and evidence not of record that was necessary 
to substantiate his service connection claim; (2) informing 
him about the information and evidence the VA would seek to 
provide; (3) informing him about the information and evidence 
he was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

The Board notes that for claims pending before VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he may submit any evidence in 
his possession that might pertain to the claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Here, the presence or absence 
of notice of this element is of no consequence as it is no 
longer required by law.   

Furthermore, the June 2006 letter from the RO advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board 
observes that the RO issued the required VCAA notice prior to 
the August 2006 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield 
II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error in the notice provided by the RO to the Veteran.

As to the duty to assist, RO has obtained the Veteran's 
service treatment records (STRs) and VA treatment records 
which the Veteran indicated would provide evidence for his 
claim.  The Veteran has also submitted personal statements, a 
lay statement from a friend, hearing testimony at a Board 
hearing, and private medical evidence.  

Additionally, the Veteran indicated relevant private medical 
records were at the Packard Electric division of GM, also 
referred to as Delphi (hereinafter Delphi).  The RO requested 
the records identified by the Veteran from Delphi in July 
2006, for which the Veteran provided the required 
authorization.  However, the RO received a negative reply 
from Delphi in November 2006.  With this response, the Board 
is satisfied that the RO has made reasonable efforts to 
obtain these private medical records.  See 38 C.F.R. § 
3.159(c)(1).  There is no further basis for obtaining these 
records.  

Furthermore, with regard to the STRs which the Veteran 
alleged were missing from his records from the Naval 
Submarine School in New London, Connecticut, the Board notes 
that the VA has a heightened duty to assist a claimant in 
developing his claim when the veteran's service treatment 
records are not available for any reason, including if they 
were destroyed in the fire at the National Personnel Records 
Center (NPRC) in the early 1970s.  This duty includes the 
search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant.  
See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  In the case 
of the Veteran's records, however, the RO secured certain 
STRs originally in 1970 and additional "complete" STRs in 
July 2006.  A review of the case file shows that the STRs on 
record cover the period of the Veteran's training in New 
London, Connecticut, as well as records of a discharge 
examination.  Given the presence of these documents in the 
Veteran's case file, there is insufficient evidence of any 
outstanding missing STRs at this time.  Therefore, there is 
no heightened duty towards the Veteran.  

As to a VA provided medical exam, the Board notes that no 
medical examination has been conducted or medical opinion 
obtained with respect to the veteran's claim.  However, the 
standards of McLendon are not met in this case.  See McLendon 
v. Nicholson, 20 Vet. App. 79, 81 (2006); see, also, 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The 
evidence does not reflect a disability incurred in service.  
Further, there is neither medical evidence demonstrating that 
his current bilateral hearing loss is linked to service, nor 
sufficient evidence of continuity of symptomatology of the 
disorder since service.  In addition, there is no evidence of 
a nexus connecting the Veteran's current hearing loss to an 
event in service.  As service and post-service medical 
records provide no basis to grant the claim, and in fact 
provide evidence against the claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
sustained or disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder may also be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
elements discussed above.  Savage, 10 Vet. App. at 495-496.  

Some diseases are chronic, per se, including organic diseases 
of the nervous system such as sensorineural hearing loss, and 
therefore will be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Veterans Appeals recently emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The first requirement for any service-connection claim is the 
existence of a current disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  According to VA 
standards, impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Considering this, a May 2004 
VA audiology examination revealed hearing loss in both ears 
according to the requirements of 38 C.F.R.  
§ 3.385.

HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
35
40
60
LEFT
35
30
40
65
75


Therefore, the Board observes that the Veteran currently 
shows bilateral hearing loss.

The second requirement for a service-connected disability is 
that there be an in service occurrence or aggravation of the 
injury.  Shedden, 381 F.3d at 1167.  The Veteran claims to 
have broken his eardrums during a pressure test in submarine 
school in New London, Connecticut.  A review of the Veteran's 
STRs reveals no competent evidence of bilateral hearing loss 
or treatment for such an incident occurring during service.  
A review of the STRs reveals no evidence of complaints, 
treatment, or diagnosis of bilateral hearing loss during 
service.  Also, the Board notes that there is no competent 
evidence of sensorineural hearing loss within one year of 
service for purposes of the chronic presumption.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Therefore, 
there is insufficient evidence to show hearing loss or 
acoustic trauma in-service.

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/or third elements discussed 
above.  Savage, 10 Vet. App. at 495-496.  Post-service, the 
Veteran indicates that he has had continuity of 
symptomatology since service.  At the Veteran's hearing and 
in his letter submitted in June 2006, the Veteran states he 
was given a hearing test in 1971 after service when he began 
work at Delphi, but indicates no further treatment till 2002-
2004.  There is no indication that the Veteran has worn 
hearing aids up to the present time.  Although the Veteran is 
competent to report difficulty hearing since his military 
service, his lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or diagnosis of hearing loss 
until decades after discharge.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  Therefore, there is 
insufficient evidence to establish the required continuity of 
symptomatology necessary to establish a service connection.

The third requirement for any service-connection claim is the 
existence of a causal connection (nexus) between the in-
service event and the Veteran's current disability.  Shedden 
v. Principi, 381 F.3d at 1167.  There is no competent, 
medical evidence or opinion that relates the Veteran's 
current hearing loss to his period of active service.  Absent 
such evidence of a nexus, service connection is not 
warranted.

In conclusion, having reviewed all of the evidence contained 
within the record, the Board finds that the preponderance of 
the evidence is against service connection for bilateral 
hearing loss, so there is no reasonable doubt to resolve in 
the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


